Title: General Orders, 11 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday February 11th 1783.
                            Parole Quebec.
                            Countersigns Romney, Sandwich.
                        
                        For the day tomorrow Major Rice.
                        For duty the 8th Massachusetts regiment.
                        The 4th Massachusetts Regiment will march on thursday next to the relief of the first New York regiment on
                            the Lines.
                        The Quarter Master General agrees to give six pence, or half a ration per cord for the wood cut for the use
                            of the hospitals, of which the parties employed for that purpose may avail themselves.
                        The Commander in chief is pleased to direct that all General and other officers who belong to, or expect
                            Command in this Army and who do not consider themselves included in the order of the 11th day of December last, should be
                            in Camp by the 15th of April next at farthest, but in case the Weather should prove favorable for commencing the Decipline
                            of the troops upon a great scale at an earlier period; it is most earnestly recommended that the Majors Generals and
                            Brigadiers who are or will be appointed to the command of Divisions or Brigades (altho they may have discretionary leave
                            of absence) would actually be on the ground in season to take the command in the first instance, and to consider
                            themselves as having the immediate charge of Desciplining and Manoeuvring the troops of their respective commands—No
                            officer of any rank whatsoever can be ashamed of Commanding troops which make such an excellent appearance under arms as
                            ours will, with a little more experience and instruction; and no one will be excused from attending personally to these
                            important duties of his station—The Commander in chief expects therefore the pleasure of seeing the Commanding officers of
                            Divisions and Brigades on field days (which will be made frequent for the purpose) take occasion themselves to exercise
                            the Corps under their Command in his presence. 
                        After orders.
                        The Inspection and Muster of the troops as specified in the orders of the 9th instant, is postponed till
                            further Orders.
                    